Citation Nr: 1044826	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  09-08 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Restoration to 100 percent for the evaluation of prostate 
cancer, currently rated 20 percent disabling, effective May 1, 
2008, to include entitlement to an increased rating.

2.  Restoration to 100 percent for the evaluation of lung cancer, 
currently rated 0 percent disabling, effective August 1, 2008, to 
include entitlement to an increased rating.

3.  Entitlement to an initial compensable rating for post 
operative scar, status post right thoracotomy, right upper 
lobectomy, associated with residuals of lung cancer.  

4.  Entitlement to special monthly compensation (SMC) from May 1, 
2008.

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
(TDIU).




REPRESENTATION

Veteran represented by:	Brian D. Hill, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to February 
1959, and from October 1959 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

In an August 2007 rating decision, the RO proposed to reduce the 
disability rating assigned to prostate cancer, and proposed to 
discontinue SMC.  In a February 2008 rating decision, the RO 
reduced the disability rating assigned to prostate cancer, from 
100 percent to 20 percent disabling, effective May 1, 2008; 
discontinued SMC, effective May 1, 2008; granted service 
connection for post operative scar, status post right 
thoracotomy, right upper lobectomy, associated with residuals of 
lung cancer, assigning a noncompensable rating, effective August 
23, 2006; and, proposed to reduce the disability rating assigned 
to lung cancer.  A notice of disagreement was filed in March 2008 
with regard to the reductions and disability rating assigned to 
the scar.  An April 2008 rating decision reduced the disability 
rating assigned to lung cancer, from 100 percent to 20 percent 
disabling, effective August 1, 2008.  A notice of disagreement 
was filed in September 2008.  A statement of the case was issued 
in January 2009 with regard to all issues, and a substantive 
appeal was received in March 2009.  The Veteran testified at a 
Board hearing in August 2010; the transcript is of record.

At the Board hearing and submissions of the Veteran, the Veteran 
has claimed generalized fatigue and psychiatric disability due to 
his prostate cancer and/or lung cancer.  This is referred to 
the RO for appropriate action.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  From May 1, 2008, there has been no local recurrence or 
metastasis of the Veteran's prostate cancer.

2.  From May 1, 2008, the Veteran's residuals of prostate cancer 
is manifested by voiding dysfunction, including the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.

3.  From August 1, 2008, to September 29, 2009, there has been no 
local recurrence or metastasis of the Veteran's lung cancer.

4.  From August 1, 2008, pulmonary function testing reflects FEV-
1/FVC of 60.85 post drug reported.

5.  From September 29, 2009, a CT thorax scan detected a right 
middle lobe nodule, and subsequent January 6, 2010 needle biopsy 
confirmed adenocarcinoma of the right lung.

6.  From May 1, 2008, to July 31, 2008, the Veteran has a single 
service-connected disability ratable at 100 percent (lung cancer) 
along with other unrelated disabilities, which combine to at 
least 60 percent.

7.  From August 1, 2008, the Veteran is not substantially 
confined to his house due to service-connected disabilities, nor 
does he have a single service-connected disability ratable at 100 
percent along with other unrelated disabilities, which combine to 
at least 60 percent.

8.  From September 29, 2009, the Veteran has a single service-
connected disability ratable at 100 percent (lung cancer) along 
with other unrelated disabilities, which combine to at least 60 
percent.

9.  The Veteran's scar is manifested by tenderness on palpation 
and underlying soft tissue damage, but does not exceed 144 square 
inches and is not manifested by limitation of motion or loss of 
function.


CONCLUSIONS OF LAW

1.  From May 1, 2008, the criteria for restoration of a 100 
percent disability rating for prostate cancer have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 
4.115b, Diagnostic Code 7528 (2010).

2.  From May 1, 2008, the criteria for a 60 percent rating for 
residuals of prostate cancer have been met.  38 U.S.C.A. § 1155, 
5107; 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2010).

3.  From August 1, 2008, the criteria for restoration of a 100 
percent disability rating for lung cancer have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 
4.97, Diagnostic Code 6819 (2010).

4.  From August 1, 2008 to September 29, 2009, the criteria for a 
30 percent rating for residuals of lung cancer have been met.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.96, 4.97, Diagnostic 
Code 6845 (2010).

5.  From September 29, 2009, the criteria for a 100 percent 
disability rating for recurrence of lung cancer have been met.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.96, 4.97, Diagnostic 
Code 6819 (2010).

6.  From May 1, 2008, to July 31, 2008, the criteria for an award 
of special monthly compensation benefits have been met.  
38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. § 3.350(i)(1) 
(2010).

7.  From August 1, 2008 to September 29, 2009, the criteria for 
an award of special monthly compensation benefits have not been 
met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. 
§ 3.350(i)(1) (2010).

8.  From September 29, 2009, the criteria for an award of special 
monthly compensation benefits have been met.  38 U.S.C.A. 
§§ 1114, 5107 (West 2002); 38 C.F.R. § 3.350(i)(1) (2010).

9.  The criteria for entitlement to a 10 percent disability 
rating for post operative scar, status post right thoracotomy, 
right upper lobectomy, associated with residuals of lung cancer, 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

Subsequent to the grant of service connection for scar, a VCAA 
letter was issued to the Veteran in June 2008.  While such letter 
did not predate the rating decision, such letter notified the 
Veteran of the information and evidence needed to substantiate 
his claim for a higher initial rating, the information and 
evidence to be submitted by the claimant, and the information and 
evidence to be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  Such VCAA letter also informed the 
Veteran of notice of the types of evidence necessary to establish 
an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to the propriety of the ratings assigned to prostate 
cancer and lung cancer, and the discontinuance of SMC, the 
provisions of 38 C.F.R. § 3.105(e) allow for the reduction in 
evaluation of a service-connected disability when considered 
warranted by the evidence, but only after following certain 
procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability 
may require re-ratings over time in accordance with changes in 
law, medical knowledge, and the Veteran's condition).  Per an 
August 2007 rating decision and October 2007 notice letter, the 
Veteran was informed of the proposal to reduce the disability 
rating assigned to prostate cancer from 100 percent disabling to 
20 percent disabling, and the proposal to discontinue SMC in 
light of such proposed rating reduction.  Action taken to reduce 
the rating from 100 percent disabling to 20 percent disabling, 
effective May 1, 2008, and discontinue SMC, effective May 1, 
2008, was taken pursuant to 38 C.F.R. § 3.105(e) in a February 
2008 rating decision.  Per the February 2008 rating decision and 
notice letter, the Veteran was informed of the proposal to reduce 
the disability rating assigned to lung cancer from 100 percent 
disabling to zero percent disabling.  Action taken to reduce the 
rating from 100 percent disabling to zero percent disabling, 
effective August 1, 2008, was taken pursuant to 38 C.F.R. 
§ 3.105(e) in an April 2008 rating decision.  Thus, it is clear 
that the Veteran was given 60 days to present additional evidence 
to show that compensation payments should be continued at the 100 
percent level.  It should also be pointed out that the initial 
reductions, taken within less than five years from the award of 
the 100 percent rating, is not governed by the provisions of 38 
C.F.R. § 3.344 regarding stabilization of ratings.  See 38 C.F.R. 
§ 3.344(c); see also Collier v. Derwinski, 2 Vet. App. 247, 249 
(1992); Tucker v. Derwinski, 2 Vet. App. 201, 203-04 (1992) (the 
requirements for decrease of a rating for disabilities which have 
continued for a long time at the same level are more stringent 
than those for an initial award or an increase in ratings).  

Proper notice was given to the Veteran regarding his claim for an 
increased initial rating and the reduction of the disability 
ratings assigned to prostate and lung cancer, and the 
discontinuance of SMC (which as discussed below is contingent on 
the ratings assigned to prostate and lung cancer).  The Veteran 
has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, and 
is not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In 
any event, the Veteran has not demonstrated any prejudice with 
regard to the content of any notice.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's VA and private medical records.  There is no indication 
of relevant, outstanding records which would support the 
Veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examinations performed in August 2007, 
September 2007, and October 207.  The examination reports 
obtained are thorough and contain sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  With regard to the scar issue, as 
the appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Otherwise, with regard to the remaining issues, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods. 

Prostate cancer

The Veteran's disability was evaluated according to criteria set 
forth in 38 C.F.R. § 4.115b, Diagnostic Code 7528.  A 100 percent 
rating is assigned for malignant neoplasms of the genitourinary 
system.  A Note following Diagnostic Code 7528 provides that 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 100 
percent shall continue with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based upon 
that or any subsequent examination shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals, as voiding dysfunction or renal dysfunction, whichever 
is predominant.  38 C.F.R. § 4.115b.  

A maximum rating of 60 percent is assigned for a voiding 
dysfunction requiring the use of an appliance or the wearing of 
absorbent materials that must be changed more than 4 times per 
day.  The rating criteria provide for ratings from zero to 100 
percent for renal dysfunction.  38 C.F.R. § 4.115a.

Service connection was established for prostate cancer, rated 100 
percent disabling, effective July 12, 2004.  

In August 2007, the Veteran underwent a VA examination.  The 
examiner noted that the Veteran treats with 0.4 milligrams of 
Flomax daily and 1 to 2 pads per day.  He stopped hormone 
injections in June 2006.  His PSA has been at 0.09 or less since 
treatment was completed.  The examiner stated that there were 
urinary symptoms including urgency, hesitancy/difficulty starting 
stream, dribbling, frequency every 2 to 3 hours, and 3 voidings 
per night.  He has urinary and stress incontinence.  The type of 
urinary leakage is urge incontinence.  He wears absorbent 
material which must be changed less than two times per day.  The 
examiner noted no history of renal dysfunction.  The examiner 
diagnosed residuals prostate cancer, no active disease currently 
as evidenced by low PSA, and incomplete stress/urge urinary 
incontinence, and complete erectile dysfunction.

Correspondence dated in March 2009 from the Veteran's treating 
physician reflects that the Veteran has a history of prostate 
cancer, for which he has undergone external beam radiation.  His 
PSA has remained low but has never actually gone down to zero.  
He was to continue to be monitored as a small amount of prostate 
cancer is still possible to be in his system.  

At the Board hearing, the Veteran testified that when he is 
outside of his house he uses five or six pads per day, and is up 
approximately three times during the night.  He testified that 
when he travels, he uses a device that shuts off the flow and 
leakage.  When he is at home, he does not use pads, but rather 
uses five or six pairs of underwear per day, as he finds them 
more comfortable.  

Per the August 2007 VA examination and the subsequent objective 
medical evidence, there had been no local recurrence or 
metastasis of the Veteran's prostate cancer, thus it was no 
longer appropriate to rate the Veteran's prostate cancer as 100 
percent disabling per Diagnostic Code 7528.  The Board 
acknowledges the private report that his PSA had not returned to 
zero as of March 2009, but there has been no objective indication 
that his prostate cancer has recurred or metastasized.  Thus, 
discontinuance of the 100 percent rating, effective May 1, 2008, 
was appropriate per the diagnostic criteria and applicable 
regulations.  Thus, a restoration of the 100 percent rating is 
denied.

As a 100 percent rating was no longer appropriate, the Veteran's 
prostate cancer was to be rated in consideration of residuals.  
See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.  In light 
of the objective findings and subjective complaints of the 
Veteran, the Board has given consideration to the diagnostic 
criteria for voiding dysfunction.  In light of the Veteran's use 
of an appliance during travel and the wearing of absorbent 
materials, in his case pads or underwear, which must be changed 
more than 4 times per day, the Board finds that a 60 percent 
rating is warranted for voiding dysfunction, effective May 1, 
2008.  As there have been no findings of renal dysfunction, a 
higher rating is not warranted under such diagnostic criteria.


Lung cancer

The Veteran's lung cancer was rated 100 percent disabling per 
38 C.F.R. § 4.97, Diagnostic Code 6819, neoplasms, malignant, any 
specified part of respiratory system exclusive of skin growths.  
The note accompanying such diagnostic code states that a rating 
of 100 percent shall continue beyond the cessation of any 
surgical, X-ray, antineoplastic chemotherapy or other therapeutic 
procedure.  Six months after discontinuance of such treatment, 
the appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based upon 
that or any subsequent examination shall be subject to the 
provisions of § 3.105(e).  If there has been no local recurrence 
or metastasis, rate on residuals.  Per Diagnostic Code 6820, 
neoplasms, benign, any specific part of respiratory system, the 
disability is to be evaluated using an appropriate respiratory 
analogy.

The evidence of record reflects that a February 2006 chest x-ray 
examination revealed a questionable right upper lobe nodule.  The 
Veteran underwent a right thoracotomy and right upper lobe 
lebectomy and chest wall lipoma resection in July 2006.  
Subsequent biopsy revealed adenocarcinoma and all of his nodes 
were negative.  The RO granted service connection for lung 
cancer, assigning a 100 percent disability rating, effective 
August 23, 2006, which corresponded to his date of claim.

A June 2007 private medical record reflects that no suspicious 
changes were seen on chest x-ray examination, specifically no 
suspicious infiltrates, and that a repeat CAT scan would be 
scheduled.  The examiner diagnosed moderate smoking related 
chronic obstructive pulmonary disease; chronic dyspnea due to 
chronic obstructive pulmonary disease; and, non-small cell 
carcinoma status post RUL lobectomy July 2006.

In October 2007, the Veteran underwent a VA respiratory 
examination per the 'Note' accompanying Diagnostic Code 6819.  
The examiner stated that there was no objective evidence of 
"small cell" lung cancer per record review.  The examiner 
referenced a March 2007 CT of the chest which identified an area 
of abnormality in left upper lobe improved and no new multilobar 
areas of abnormality in right lung.  The Veteran underwent 
pulmonary function testing in October 2007.  Spirometry revealed 
mild obstructive ventilator dysfunction (OVD).  The expiratory 
portion of the flow volume curve was scooped (reduced flows at 
lower lung volumes) consistent with obstructive ventilatory 
dysfunction.  Lung volume testing was within normal limits.  The 
diffusing capacity for carbon monoxide (DLC) uncorrected for 
hemoglobin was within normal limits.  The impression was 
obstructive ventilator dysfunction (asthmatic-bronchitic type) 
mild in nature.  The arterial oxygen saturation was within normal 
limits.  The examiner referenced pulmonary function testing prior 
to February 2006 surgery which showed moderate obstructive airway 
disease with tiny improvement after the inhaled bronchodilatory.  
The examiner diagnosed lung cancer (non-small cell 
adenocarcinoma) status post right lobectomy with no objective 
evidence of active disease.  

A December 2007 chest x-ray examination revealed no significant 
change.  There was no change in the appearance of his chest from 
the previous June 2007 exam, and no mass, pleural field, or 
active infiltrate was seen.

Per the October 2007 VA examination, and June and December 2007 
chest x-ray examinations, there had been no local recurrence or 
metastasis of the Veteran's lung cancer, thus it was no longer 
appropriate to rate the Veteran's lung cancer as 100 percent 
disabling per Diagnostic Code 6819.  Thus, discontinuance of the 
100 percent rating, effective August 1, 2008, was appropriate per 
the diagnostic criteria and applicable regulations.  Thus, a 
restoration of the 100 percent rating is denied.

As a 100 percent rating was no longer appropriate, the Veteran's 
lung cancer was to be rated in consideration of residuals.  See 
38 C.F.R. § 4.97, Diagnostic Code 6819, Note.  Thus, the Board 
has given consideration to the General Rating Formula for 
Restrictive Lung Disease (Diagnostic codes 6840 through 6845) 
which provides for a 100 percent evaluation for findings that 
show Forced Expiratory Volume (FEV-1) less than 40 percent of 
predicted value, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory failure, 
or; requires outpatient oxygen therapy; a 60 percent evaluation 
is assigned for FEV-1 of 40- to 55- percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit); a 30 percent evaluation is 
assigned for FEV-1 of 56- to 70- percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted; 
and, a 10 percent evaluation is assigned for FEV-1 of 71- to 80- 
percent predicted, or; FEV-1/FVC of 71 to 80 percent or; DLCO 
(SB) 66- to 80-percent predicted.  38 C.F.R. § 4.97, Diagnostic 
Codes 6840-6845.  38 C.F.R. § 4.97, Diagnostic Code 6845.

Per the October 2007 pulmonary function testing, FEV-1 was 87 
percent predicted, and FEV-1/FVC was 60.85 post drug reported, 
and DLCO (SB) was 103 predicted.  In light of such objective 
findings of FEV-1/FVC between 56 to 70 percent, the Board finds 
that a 30 percent rating is warranted under the restrictive lung 
disease criteria, effective August 1, 2008, when doubt is 
resolved in the Veteran's favor.  38 C.F.R. § 4.97, Diagnostic 
Code 6845.  While the Veteran also has nonservice-connected COPD, 
it is not shown that his lobectomy and other residuals of lung 
cancer do not contribute to the reduction in pulmonary function.  
A rating in excess of 30 percent is not warranted, as objective 
examination does not show FEV-1 of 40- to 55- percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  The rating criteria 
for the respiratory system does not contain any diagnostic 
criteria that would allow for a disability rating in excess of 30 
percent based on the objective findings reflected in the record.  
38 C.F.R. § 4.97.

In May 2008, the Veteran sought private follow-up treatment.  A 
May 2008 chest x-ray examination compared to the June 2007 chest 
x-ray revealed postoperative changes on the right without 
infiltrates.  

In May 2009, the Veteran sought follow-up treatment.  He reported 
more shortness of breath on exertion but denied any hemoptysis or 
chest pain.  A chest x-ray examination compared to November 2008 
revealed postoperative changes on the right without infiltrates.  
There were no pleural effusions.  Pulmonary function testing was 
consistent with moderate obstruction with bronchial hyper 
responsiveness.  The flows were lower than October 2007.  FEV-1 
was 60 percent predicted, and DLCO was 95 percent predicted.  The 
examiner commented that the findings were abnormal and the 
impression was mild-moderate airway obstruction with bronchial 
hyper responsiveness.  The Board notes that such objective 
findings continue to support a 30 percent rating per Diagnostic 
Code 6845.

On September 29, 2009, the Veteran underwent a CT Thorax for 
follow-up of his lung cancer.  The impression was RML nodule with 
associated tree-in-bud opacities and peribronchial thickening.  
Nodular atelectasis in the lingual and posterior right medial 
hepatic lobe hyperdensity, both of undetermined significance; 
however, concerning for metastatic disease.  On October 13, 2009, 
the Veteran sought follow-up treatment due to the abnormal chest 
CT scan.  On October 16, the Veteran underwent a CT Thorax.  The 
impression was mildly hypermetabolic right middle lobe lung node 
which is likely of benign etiology; however, which is at the 
lower end of PET/CT resolution.  As such, further CT follow-up 
was recommended.  

On December 14, 2009, the Veteran sought private treatment.  The 
examiner stated that based on the October 20, 2009 chest imaging, 
a new right middle lobe nodule was detected.  A January 6, 2010 
needle biopsy of the right lung revealed well differentiated 
adenocarcinoma.

In light of the recurrence of lung cancer, which was initially 
suspected on examination on September 29, 2009, and confirmed per 
biopsy on January 6, 2010, the Board has determined that the 
Veteran's lung cancer should be rated 100 percent disabling, 
effective September 29, 2009.  Per the Note accompanying 
Diagnostic Code 6819, any change in evaluation based upon that or 
any subsequent examination shall be subject to the provisions of 
§ 3.105(e).  If there has been no local recurrence or metastasis, 
the RO shall rate on residuals.  



SMC

Special monthly compensation is payable where the veteran has a 
single service-connected disability rated as 100 percent, without 
resort to individual unemployability, and, in addition:  (1) has 
a service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 percent 
service- connected disability, and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound by 
reason of service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined as 
a result of his service-connected disabilities to his dwelling 
and the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350(i).

Per a September 2006 rating decision, service connection was 
established for lung cancer, rated 100 percent disabling, 
effective August 23, 2006, thus the Veteran was awarded SMC per 
§ 3.350(i)(1), effective August 23, 2006, as a 100 percent rating 
was in effect for prostate cancer (effective July 12, 2004) and 
he had additional service-connected disability or disabilities 
independently ratable at 60 percent or more (lung cancer).

As the 100 percent rating assigned to prostate cancer per 
Diagnostic Code 7528 was reduced, effective May 1, 2008, the 
Veteran no longer had a disability rated 100 percent disabling 
and additional service-connected disability or disabilities 
independently ratable at 60 percent or more.  However, per this 
decision, the Board has assigned a 60 percent disability rating 
to prostate cancer, effective May 1, 2008, thus as of such date, 
he has a disability rated 100 percent disabling (lung cancer) and 
an additional service-connected disability rated 60 percent 
(prostate cancer).  Thus, the Board finds that the Veteran is 
entitled to SMC for the period May 1, 2008, to July 31, 2008.  

As of August 1, 2008, however, the Veteran's lung cancer was 
reduced to 30 percent disabling, per this decision, thus the 
Veteran does not have a disability rated 100 percent disabling 
from August 1, 2008.  Thus, entitlement to SMC per § 3.350(i)(1) 
is not warranted and an extension is not warranted per the 
applicable regulations.  The Board has reviewed the objective 
evidence of record and there is no support for a finding that the 
Veteran is permanently housebound due to his service-connected 
disabilities, thus entitlement to SMC is not warranted per 
§ 3.350(i)(2).  

Per this decision, from September 29, 2009, the Veteran's lung 
cancer is rated 100 percent disabling, due to recurrence of the 
cancer, per Diagnostic Code 6819.  Thus, as of such date, he has 
a disability rated 100 percent disabling (lung cancer) and an 
additional service-connected disability rated 60 percent 
(prostate cancer).  Thus, the Board finds that the Veteran is 
entitled to SMC from September 29, 2009.

Scar

In September 2007, the Veteran underwent a VA examination 
pertaining to residuals of scar.  He had undergone a right 
thoracotomy, right upper lobectomy and chest wall lipoma 
resection in July 2006.  The scar was located on his trunk, the 
right posterior thoracic area extending to the right axillary 
area.  It was a well-healed surgical scar measuring 23 
centimeters long and 1 centimeter wide, flat.  There was 
tenderness to palpation, no adherence to underlying tissue, no 
limitation of motion or loss of function, there was underlying 
soft tissue damage, but no skin ulceration or breakdown over 
scar.  The examiner diagnosed scar residual status post right 
thoracotomy, right upper lobectomy and chest wall lipoma 
resection in July 2006.  

The RO rated the Veteran's scar noncompensably disabling pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 7802.  Under such 
diagnostic criteria, a compensable rating is not warranted as the 
scar does not encompass an area of 144 square inches or greater.  
Likewise a compensable rating is not warranted per Diagnostic 
Code 7801, as the scar does not caused limited motion.  Note (2) 
accompanying such diagnostic criteria states that a deep scar is 
one associated with underlying soft tissue damage.  The VA 
examiner stated that there was underlying soft tissue damage thus 
the scar would constitute a 'deep scar;' but since it does not 
exceed 6 square inches a compensable rating is not warranted.  
However, the Board has given consideration to Diagnostic Code 
7803, scars, superficial, unstable, which contemplates a 10 
percent maximum schedular rating.  Note (1) accompanying such 
diagnostic criteria states that an unstable scar is one where, 
for any reason, there is frequent loss of covering of skin over 
the scar, and Note (2) states that a superficial scar is one not 
associated with underlying soft tissue damage.  As detailed 
hereinabove, the September 2007 examined the Veteran and 
specifically stated that there was tenderness on palpation and 
underlying soft tissue damage.  In light of the underlying soft 
tissue damage, it would be defined as a deep scar opposed to a 
superficial scar, but as discussed the 'deep scar' rating 
criteria would not allow for a compensable rating.  Thus, in 
light of the objective findings of tenderness and soft tissue 
damage, the Board finds that such scar is unstable, and a 10 
percent rating is warranted per Diagnostic Code 7803.  There is 
no other diagnostic code which would apply to the Veteran's scar 
and which would allow for a rating in excess of 10 percent.  


ORDER

Restoration of a 100 percent disability rating for prostate 
cancer from May 1, 2008, is denied.  

From May 1, 2008, entitlement to a 60 percent disability rating 
for residuals of prostate cancer is granted, subject to laws and 
regulations governing payment of VA monetary benefits.

Restoration of a 100 percent disability rating for lung cancer 
from August 1, 2008, is denied.

From August 1, 2008, entitlement to a 30 percent disability 
rating for residuals of lung cancer is granted, subject to laws 
and regulations governing payment of VA monetary benefits.

From September 29, 2009, entitlement to a 100 percent disability 
rating for recurrence of lung cancer is granted, subject to laws 
and regulations governing payment of VA monetary benefits.

From May 1, 2008, to July 31, 2008, entitlement to special 
monthly compensation benefits is granted, subject to laws and 
regulations governing payment of VA monetary benefits.

From August 1, 2008, entitlement to special monthly compensation 
benefits is denied.

From September 29, 2009, entitlement to special monthly 
compensation benefits is granted, subject to laws and regulations 
governing payment of VA monetary benefits.

Entitlement to a 10 percent disability rating for post operative 
scar, status post right thoracotomy, right upper lobectomy, 
associated with residuals of lung cancer, is granted, subject to 
laws and regulations governing payment of VA monetary benefits.


REMAND

In a submission received in August 2010, and at the August 2010 
Board hearing, the Veteran asserts that due to residuals from his 
prostate cancer, to include radiation treatment, and residuals 
from his lung cancer, he has been unable to maintain employment.  

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, 
however, there is only one such disability, it shall be ratable 
at 60 percent or more, and, if there are two or more 
disabilities, there shall be at least one ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in § 4.16(a).  

Per the disability ratings currently in effect, the Veteran's 
disabilities meet the percentage requirements of 38 C.F.R. 
§ 4.16(a); however, per § 3.105(e) such ratings may be reduced.  
The Veteran should be afforded a VA examination to assess whether 
his prostate and lung cancers, and residuals thereof, and any of 
his other service-connected disabilities preclude substantially 
gainful employment.  Thereafter, the RO should adjudicate 
entitlement to a TDIU, to include whether extraschedular 
consideration per 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b) 
is warranted.  Appropriate action to develop the record in this 
regard is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to assess the nature and 
severity of his service-connected 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  The examiner 
should provide an opinion concerning the 
impact of the Veteran's service-connected 
disabilities (lung cancer, residuals 
thereof; prostate cancer, residuals 
thereof, to include voiding dysfunction, 
chronic sinusitis; conjunctivitis; hearing 
loss, left ear; ruptured tympanic membrane, 
left; septal deviation; umbilical hernia, 
postoperative; erectile dysfunction; 
postoperative scar, status post right 
thoracotomy, right upper lobectomy) on the 
Veteran's ability to work, to include the 
initial date his service-connected 
disabilities affected his ability to 
maintain substantially gainful employment.  
The examiner should attempt to distinguish 
the impairment related to his service-
connected disabilities, and other 
nonservice-connected disabilities.  The 
examiner should provide supporting 
rationale for this opinion.

2.  After completion of the above, the RO 
should review the expanded record and 
adjudicate the claim of entitlement to a 
TDIU per § 4.16(a), (b) and § 3.321(b)(1).  
If the benefit sought is not granted in 
full, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The Veteran and his representative 
have the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


